—Order, Supreme Court, New York County (Walter Schackman, J.), entered August 8, 1996, which denied plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
There is an issue of fact as to whether defendant issued the lien discharge bond, and thus whether it can be held liable on it. The issue of inconvenient forum should not be addressed until it has first been decided that jurisdiction exists (cf., Ehrlich-Bober & Co. v University of Houston, 49 NY2d 574, 579). Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.